Citation Nr: 0409822	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a left shoulder 
disorder, both prior to and since October 10, 1996, the date of 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim for a rating 
higher than 20 percent for his left shoulder disorder.  The RO in 
Winston-Salem, North Carolina, now has jurisdiction over the case.

In March 1999, the Board remanded the claim to the RO to schedule 
the veteran for a VA examination and to obtain additional medical 
evidence.  Unfortunately, for the reasons indicated below, this 
case again must be remanded to the RO for still further 
development-but this time via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts to 
assist a veteran in obtaining evidence necessary to substantiate 
his claim for benefits.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of specific 
procedures for advising him and his representative of information 
required to substantiate his claim, a broader VA obligation to 
obtain relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  


A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO provided a 
cursory explanation of the VCAA and requested that the veteran 
submit further evidence to substantiate his claim in a June 2001 
letter.  However, the veteran's representative, in the May 2003 
informal hearing presentation, argued this was inadequate because 
the veteran was not informed what evidence already had been 
obtained and what evidence was necessary to substantiate the 
veteran's claim.  Likewise, the Board notes that the RO failed to 
inform the veteran of his rights and responsibilities under the 
VCAA, and whose responsibility-his or VA's, it would be to obtain 
supporting evidence.  Further, mere notification to submit 
additional evidence, without a discussion of provisions of the 
VCAA, his rights and responsibilities, VA's responsibilities, and 
the necessary evidence to substantiate the claim at hand, is 
insufficient to comply with the VCAA.  As a consequence, his claim 
was certified to the Board without him being given appropriate 
notice of his rights and responsibilities, and VA's 
responsibilities under the VCAA.  And the Board, itself, cannot 
correct this procedural due process deficiency; the RO must do 
this instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
a claim, as well as to inform a claimant of which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error).  For example, notification of the 
regulatory provisions, without a discussion of the necessary 
evidence to be obtained with regard to the specific issue before 
the Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy its 
duty to notify the veteran as to what is needed to substantiate 
his claim and its duty to notify him of VA's responsibilities in 
assisting him in the development of his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, despite 
the RO's best efforts to prepare this case for appellate review by 
the Board, a remand is required.

Moreover, the Board finds that it would be helpful in this case to 
afford the veteran an additional VA examination of his left 
shoulder disorder.  A review of the record reveals that he 
underwent VA examinations in February and March 2000, and that the 
reports of those examinations are on file.  But they do not 
include the objective clinical findings necessary to properly 
evaluate his service-connected left shoulder disorder under the 
rating schedule.  See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, 4.85, Diagnostic Codes 5200-5203 (2003).  In addition, 
these reports do not provide an adequate description of the 
extent, if any, the veteran may have functional loss due to pain, 
weakened movement, and fatigability pursuant to 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled).  

Likewise, the March 2000 VA examiner indicated the veteran had 
left acromioclavicular joint arthritis, by history, but failed to 
provide any X-ray evidence of such degenerative changes.  The 
March 2000 VA examiner also indicated the veteran had left biceps 
tendonitis and chronic multiple myofascial pain syndrome, with 
tender trigger points at the left deltoid muscle, left proximal 
brachioradialis muscle, and proximal end of the left first 
metacarpal bone area.  But this VA examiner did not discuss 
whether these additional disorders are part and parcel of the 
veteran's service-connected left shoulder disability or, instead, 
separate unrelated conditions.  See, e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish the 
extent of functional impairment that is attributable to service-
connected conditions, as opposed to impairment caused by factors 
unrelated to the veteran's service in the military).  Similarly, 
the March 2000 VA examiner did not reconcile his findings with 
those of the February 2000 VA examiner, who had indicated that his 
X-rays were normal (although no radiology reports are of record) 
and diagnosed subacromial bursitis of the left shoulder.

So another, more current, VA examination is needed to better 
delineate the present severity, symptomatology, and manifestations 
of the veteran's left shoulder disability.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty 
to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the following 
development
and consideration:

1.  Review the claims file and ensure that all notification and 
development required by the VCAA is completed in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, if any, the veteran is 
expected to provide in support of his request for an increased 
disability evaluation for his left shoulder disorder, and the 
evidence, if any, the RO will obtain for him.  Also advise him 
that he should submit any relevant evidence in his possession 
concerning this claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

As well, the VCAA notice must apprise the veteran of the 
provisions of this new law, specifically concerning his request 
for an increased disability evaluation for his left shoulder 
disorder.  The prior notification, in the June 2001 letter, was 
insufficient.  The VCAA notification also must apprise him of the 
kind of information and evidence needed from him, and what he 
could do to help his claim, as well as his and VA's 
responsibilities in obtaining evidence.  And he must be given an 
opportunity to supply additional information, evidence, and/or 
argument in response and to identify additional evidence for VA to 
obtain regarding this claim.  The RO should then obtain any 
referenced records and associate them with the other evidence in 
the claims file.

2.  Schedule the veteran for another VA orthopedic examination to 
ascertain the severity and manifestations of his service-connected 
left shoulder disability.  Conduct all testing and evaluation 
needed to make this determination.  And the examiner should review 
the results of any testing prior to completion of the report and 
should detail the veteran's complaints and clinical findings, 
clinically correlating his complaints and findings to each 
diagnosed disorder.  The examiner should, if possible, indicate 
what specific symptoms are attributable to the service-connected 
left shoulder disability-as opposed to, for example, those that 
are not if this is indeed the situation.  Please also discuss the 
rationale of all opinions provided.

The examiner also should specifically comment on the veteran's 
current level of impairment due to his left shoulder disorder, and 
identify all joint, muscular, and/or neurological residuals.  
Report the range of motion measurements for his left shoulder, as 
well as indicate what would be the normal range of motion.  
Provide an objective characterization as to whether there is any 
pain, weakened movement, or premature/excess fatigability, and 
whether there is likely to be additional range of motion loss due 
to any of the following:  (1) pain on use, including during flare-
ups or repetitive or prolonged tasks; (2) weakened movement; (3) 
fatigability; or (4) incoordination.  If applicable, provide an 
objective characterization of the duration and severity of such 
exacerbations.  If there is no pain, no limitation of motion 
and/or no limitation of function, etc., please indicate this, too.  
Does the veteran have arthritis in his left shoulder?  If he does, 
please provide a copy of the radiology report indicating X-ray 
findings of arthritis and discuss the extent and etiology of it.  
Does he have ankylosis?  If so, please also indicate the extent of 
it.  Describe and explain any neurological or muscular impairment, 
as well, including whether there are objective clinical 
indications of stiffness, laxity, nerve or ligament damage, and 
instability.  Any indications that the veteran's complaints of 
pain or other symptomatology are not in accord with the physical 
findings on examination should be directly addressed and discussed 
in the examination report.  

Since it is important "that each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1 (2003), the claims file must be 
made available to the examiner for review in connection with the 
examination.  The examiner should be provided a full copy of this 
remand, and he/she is asked to indicate that he or she has 
reviewed the claims folder.  

3.  Then readjudicate the veteran's claim in light of any 
additional evidence obtained.  If the benefit sought is not 
granted to his satisfaction, send him and his representative a 
supplemental statement of the case and give them time to respond 
before returning the case to the Board.


The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





